DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-3 and 9-21 are pending in this application.  
	Claims 1-3, 9-10 and 13-16 are currently amended.

	Claims 4-8 are cancelled.

	Claims 17-21 are newly added.


Response to Arguments
Applicant’s arguments, see Remarks, filed 01/22/2021, with respect to Claims 1, 9 and 10 and respective dependent claims that were Interpreted under 35 U.S.C 112 (f) have been fully considered and are persuasive.  The 35 USC 112(f) Claim Interpretation of Claim 1, 9 and 10 and respective dependencies has been withdrawn.  

It is noted that the claims have been amended to recite specific hardware and “at least one memory device that stores instructions; and a controller having circuitry or at least one processor that executes the instructions stored in the at least one memory device, the controller being configured to” perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Applicant’s arguments, see Remarks, filed 01/22/2021, with respect to the 35 U,S,C 103 rejection(s) of claim(s) 1-16 under Yasukawa (US PG. Pub. 2005/0262394 A1) in view of Sakura (US PG. Pub. 2008/0266582 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in under Yasukawa (US PG. Pub. 2005/0262394 A1) in view of Yamada (US PAT. No. 8,121,497 B2).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
10.	Claims 1-3 and 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa (US PG. Pub. 2005/0262394 A1) in view of Yamada (US PAT. No. 8,121,497 B2).

	Referring to Claim 1, Yasukawa teaches an image forming apparatus (See Yasukawa, Fig.1, Image Forming Apparatus 1), comprising:
at least one memory device (See Yasukawa, Fig. 9, Storage Medium 232) that stores instructions (See Yasukawa, Fig. 9, Sect. [0221], The storage medium 232 has a function of a history storage section for storing history information of various operation state signals acquired by the operation state characteristic-amount acquisition section 210 and the sheet-passing-time characteristic-amount acquisition section 220 in the image forming apparatus 1.); and
a controller (See Yasukawa, Fig. 9, Control circuit 102) having circuitry or at least one processor that executes the instructions stored in the at least one memory device (See Yasukawa, Fig. 9, Sect. [0172] lines 1-3, The control circuit 102 has a drive signal generation section 150, a measurement section 162, and a failure diagnosis section 200) being configured to:
(See Yasukawa, Fig. 9, Sect. [0172] lines 3-17, The control circuit 102 has a drive signal generation section 150, a measurement section 162, and the failure diagnosis section 200.  The drive signal generation section 150 generates various control signals for controlling the operations of the stepping motor 112, the solenoid 122, and the clutch 132.  The measurement section 162 calculates conveyance timings of printing sheets.  The failure diagnosis section 200 processes, according to predetermined procedures, operation state signals acquired by the drive-section operation current detection section 140 and sheet passing times acquired by the measurement section 162, to obtain predetermined characteristic amounts.  The failure diagnosis section 200 also compares reference characteristic amounts in normal conditions acquired in advance with actual operation characteristic amounts in working conditions to diagnose whether or not the drive mechanism section 90 is failed (abnormal in operation).).

Yasukawa fails to explicitly teach display a screen prompting a user to remove a print medium in a case that it is determined it is necessary to remove the print medium remaining in the image forming apparatus based on details of the abnormality; and
in a case that the print medium is not removed within a predetermined time period after the screen has been displayed, notify the user that the malfunctioning part cannot be specified in the malfunction diagnosis process.

(See Yamada, Fig. 3, Touch panel Display 10, Col. 4 lines 26-39, The touch panel display 10 has a region 12 for displaying the occurrence of a jam (hereinafter referred to as an apparatus status notifying region), a region 13 for schematically displaying the apparatus as a whole and displaying a position where a jam has occurred (hereinafter referred to as a jam position notifying region), a region 14 for displaying guidance for removing a jam (hereinafter referred to as jam removal guidance), the region hereinafter being referred to as a jam removal guidance display region, and an operation button region 16 for displaying operation buttons 15 configured to change (advance or reverse) the jam removal guidance displayed in the jam removal guidance display region.  The reference numeral 17 represents a jam mark which is a symbol indicating the occurrence of a jam…See Also, Yamada, Fig. 11, Col. 6 lines 37-51, When the controller 5 detects the occurrence of jams, the process at the jam removal guidance display step is started (START). ).); and
in a case that the print medium is not removed within a predetermined time period after the screen has been displayed, notify the user that the malfunctioning part cannot be specified in the malfunction diagnosis process (See Yamada, Fig. 11, Col. 8 lines 1-11, An interrupt request occurs when the user does not remove the jams according to the predetermined order of jam removal guidance.  Specifically, it may be information indicating the fact that a door is open transmitted from the door which should not be open if the user is removing the jams according to the predetermined order of jam removal guidance.  For example, when the fixing device door 50 is opened during the execution of the sheet feeder jam removal guidance display step (step S2), the controller 5 determines information indicating that the fixing device door 50 is open received from the open/close sensor 51 as an interrupt request.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate display a screen prompting a user to remove a print medium in a case that it is determined it is necessary to remove the print medium remaining in the image forming apparatus based on details of the abnormality; and in a case that the print medium is not removed within a predetermined time period after the screen has been displayed, notify the user that the malfunctioning part cannot be specified in the malfunction diagnosis process. The motivation for doing so would have been to provide an image forming apparatus, an MFP (Multi-Function Peripheral), and a method of displaying jam removal guidance, in which display guidance in accordance with the state of the apparatus is displayed after the execution of a jam removal operation even when the user (operator) has not performed the operation according to displayed guidance (See Yamada, Col. 2 lines 17-24).  Therefore, it would have been obvious to combine Yasukawa and Yamada to obtain the invention as specified in claim 1.

Referring to Claim 2, the combination of Yasukawa in view of Yamada teaches the image forming apparatus according to claim 21 (See Yasukawa, Fig.1, Image Forming Apparatus 1), wherein the diagnosis target includes at least one of a motor and a power supply (See Yasukawa, Fig. 4, Sect. [0186] lines 1-7, when a diagnosis target is set to the stepping motor 112, the A/D converter 148 converts voltages (both-end voltages of the operation current detection resistor 142) corresponding to the operation current I.sub.sm obtained at the operation current detection resistor 142 into the detection data D.sub.curr for 200 ms after the SM drive signal generation section 152 turns the control signal ON/OFF on.).

	Referring to Claim 3, the combination of Yasukawa in view of Yamada teaches the image forming apparatus according to claim 24 (See Yasukawa, Fig.1, Image Forming Apparatus 1), wherein the diagnostic item includes at least one of an output of the power supply, a level of a control signal of the power supply, a level of a control signal of the motor, and a current value flowing through a driving circuit of the motor (See Yasukawa, Sect. [0166], The failure diagnosis apparatus 3 has a functional section for acquiring a signal on which an operation current flowing in a drive member such as a motor, solenoid, and clutch is reflected, as a signal indicating operation states of the drive mechanism section 90 and a control circuit 102 serving as a main functional section for controlling a failure diagnosis operation. The failure diagnosis apparatus 3 has, as the functional section, a direct-current power source 104, a first drive section 110 for driving the stepping motor 112, a second drive section 120 for driving the solenoid 122, a third drive section 130 for driving the clutch 132, and a drive-section operation current detection section 140 having an operation current detection resistor 142.).

	Referring to Claim 9, the combination of Yasukawa in view of Yamada teaches the image forming apparatus according to claim 21 (See Yasukawa, Fig.1, Image Forming Apparatus 1), further comprising: 
a driving unit (See Yasukawa, Fig. 1, The drive mechanism section 90) having a motor driving circuit or a voltage generation unit configured to generate a driving voltage (See Yasukawa, Sect. [0074] lines 4-9, The drive mechanism section 90 includes constituent members such as (a) drive members, e.g., motors and solenoids that operate upon receiving a power supply; and (b) power transmission members for transmitting driving forces from the driving members to other members, as constituent components);
a control unit (See Yasukawa, Fig. 5, Embodied within the failure diagnosis apparatus 3) configured to control the driving unit (See Yasukawa, Sect. [0165], failure diagnosis apparatus 3 uses, as signals indicating the operation state of the drive mechanism section 90, both of a signal on which operation current flowing in the drive member of the motor, solenoid, and clutch are reflected, and a signal on which reflected is a vibration state of the drive mechanism section 90 (block) to which the drive member belongs when the drive members are operated.);
a power supply unit (See Yasukawa, Fig. 6, Direct Current Power Source 104) configured to supply power to the driving unit and the control unit (See Yasukawa, Sect. [0183] lines 1-6, When detecting the operation currents of the drive mechanism section 90, the operation current detection resistor 142 provided in the middle of the power supply paths from the direct-current power source 104 to the driving members such as the stepping motor 112 and the like are used.), 
wherein the diagnostic item includes information regarding a power supply from the power supply unit, a motor control signal for controlling the motor driving circuit, or a voltage control signal for controlling the voltage generation unit (See Yasukawa, Fig. 6, Sect. [0166] lines 7-13, The failure diagnosis apparatus 3 has, as the functional section, a direct-current power source 104, a first drive section 110 for driving the stepping motor 112, a second drive section 120 for driving the solenoid 122, a third drive section 130 for driving the clutch 132, and a drive-section operation current detection section 140 having an operation current detection resistor 142.).
	
Referring to Claim 10, the combination of Yasukawa in view of Yamada teaches the image forming apparatus according to claim 9 (See Yasukawa, Fig.1, Image Forming Apparatus 1), further comprising: 
a voltage detection unit (See Yasukawa, Fig. 6, Direct Current Power Source 104) configured to detect a power supply voltage supplied from the power supply unit to the driving unit (See Yasukawa, Sect. [0168], A predetermined voltage (for example, +24V) of the direct-current voltage is applied from the direct-current power source 104 to predetermined terminals (112c, 122a, 132a) of the stepping motor 112, the solenoid 122, and the clutch 132.);
(See Yasukawa, Fig. 150, The drive signal generation section 150) configured to detect the motor control signal or the voltage control signal (See Yasukawa, Sect. [0176] lines 1-8, The drive signal generation section 150 has a stepping motor drive signal generation section (hereinafter, also referred to as SO drive signal generation section) 152 for generating control signals (in this embodiment, ON/OFF, CLK, and Fw/Rev) for controlling the operation of the stepping motor 112); 
a detection unit (See Yasukawa, Fig. 8B, Operation Current Detection Section 140) configured to detect an operation of the motor driving circuit with respect to the motor control signal or an operation of the voltage generation unit with respect to the voltage control signal (See Yasukawa, Fig. 8B, Sect. [0167], The drive-section operation current detection section 140 is one example of an operation state signal detection section for detecting a signal indicating an operation current of the drive member such as the stepping motor 112, as an operation state signal indicating an operation state for a predetermined period in which the drive mechanism section 90 operates.), 
wherein the controller (See Fig. 5, Control Circuit 102) executes the malfunction diagnosis process based on a result of detection of the voltage detection unit and the detection unit (See Yasukawa, Sect. [0172] lines 1-12, The control circuit 102 has a drive signal generation section 150, a measurement section 162, and the failure diagnosis section 200.  The drive signal generation section 150 generates various control signals for controlling the operations of the stepping motor 112, the solenoid 122, and the clutch 132.  The measurement section 162 calculates conveyance timings of printing sheets.  The failure diagnosis section 200 processes, operation state signals acquired by the drive-section operation current detection section 140 and sheet passing times acquired by the measurement section 162, to obtain predetermined characteristic amounts.).

	Referring to Claim 11, the combination of Yasukawa in view of Yamada teaches the image forming apparatus according to claim 10 (See Yasukawa, Fig.1, Image Forming Apparatus 1), wherein the detection unit detects a value of a current flowing through the motor driving circuit or a value of a current flowing through the voltage generation unit to detect the operation of the motor driving circuit or the operation of the voltage generation unit (See Yasukawa, Fig. 6, Sect. [0163] lines 7-14, with focusing on functional elements, which detect operation states of drive circuits for driving the stepping motors 112, 122 and the clutch 132 (collectively referred to as drive members) inside the respective blocks 91 to 94 and detect operation states of the stepping motor 112 and the like, FIG. 6 shows circuit members forming them and connection relationships among them.).

	Referring to Claim 12, the combination of Yasukawa in view of Yamada teaches the image forming apparatus according to claim 10 (See Yasukawa, Fig.1, Image Forming Apparatus 1), wherein supply of power is performed from the power supply unit (See Yasukawa, Fig. 6, Direct-Current Power Source 104) to the driving unit and the control unit via respective fuses (See Yasukawa, Fig. 6, Sect. [0183], When detecting the operation currents of the drive mechanism section 90, the operation current detection resistor 142 provided in the middle of the power supply paths from the direct-current power source 104 to the driving members such as the stepping motor 112 and the like are used. It is desirable that a resistor with a low resistance value, for example, 1 .OMEGA. or less is used As the operation current detection resistor 142. As such a resistor, a resistor excellent in temperature characteristics and in resistance value accuracy, for example, a resistor made of a copper-nickel alloy is preferably used.)

	Referring to Claim 13, the combination of Yasukawa in view of Yamada teaches the image forming apparatus according to claim 9 (See Yasukawa, Fig.1, Image Forming Apparatus 1), wherein, in a case that a malfunction diagnosis process is executed in accordance with the motor control signal for controlling the motor driving circuit as the diagnostic item, the execution unit, in a case where there is a sheet remaining in the image forming apparatus, waits for the sheet to be removed and then executes the malfunction diagnosis process for the abnormality (See Yasukawa, Sect. [0330], according to the processing procedures shown in FIG. 13, occurrence of failure is judged for each block divided in the units each including a drive member and a power transmission member for transmitting driving force of the drive member to other members, and detailed failure diagnosis is executed for a block that has been judged as being in failure, the drive mechanism section 90 of the image forming apparatus 1 are divided into blocks (four blocks in this embodiment) in which the drive motor serving as a base of the drive mechanism form the operation unit, and failure judgment is made for each block in conjunction with the sheet passing time detection mechanism.).

	Referring to Claim 14, the structural elements of apparatus claim 1 perform all of the steps of method claim 14.  Thus, claim 14 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 15, the structural elements of apparatus claim 2 perform all of the steps of method claim 15.  Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 2.

	Referring to Claim 16, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable storage medium is explicitly/inherently taught as evidenced by (See Yasukawa, Fig. 10, Sect. [0251], FIG. 10 is a block diagram showing CPU 912 which controls the whole system via the system bus 991. The ROM 913 stores the control program of the CPU 912. The RAM 915 has a SRAM (Static Random Access Memory), and stores program control variables and data for various processing. The RAM 915 includes a region for temporarily storing electrical documents (including not only text data but also image data) acquired by a predetermined application program, image data acquired by the image reading section 905 equipped in this unit, and electrical data acquired from the exterior.) and various memories stored therein.

Referring to Claim 17, the combination of Yasukawa in view of Yamada teaches the image forming apparatus according to claim 1 (See Yasukawa, Fig.1, Image Forming Apparatus 1). 
Yasukawa fails to explicitly teach wherein the malfunction diagnosis process includes at least a first malfunction diagnosis process that is able to be executed in a state where a print medium remains in the image forming apparatus and a second malfunction diagnosis process that is not able to be executed in a state where the print medium remains in the image forming apparatus, and 
wherein, in a case that the print medium is not removed within the predetermined time period after the screen has been displayed, the second malfunction diagnosis process is not executed and the first malfunction diagnosis process is executed.

However, Yamada teaches wherein the malfunction diagnosis process includes at least a first malfunction diagnosis process that is able to be executed in a state where a print medium remains in the image forming apparatus (See Yamada, Col. 6 lines 57-64, When the jam which occurred at the sheet feeder 6 has not been removed yet (the answer at step S2 is NO), the controller 5 executes a sheet feeder jam removal guidance display step to display pieces of guidance for removing the jam at the sheet feeder 6 sequentially at step S3.  Specifically, the jam removal guidance is displayed in the order shown in FIG. 7 in the jam removal guidance display region 14 of the touch panel display 10.) and a second malfunction diagnosis process that is not able to be executed in a state where the print medium remains in the image forming apparatus (See Yamada, Interrupt Process, Col. 8 lines 1-11, An interrupt request occurs when the user does not remove the jams according to the predetermined order of jam removal guidance.  Specifically, it may be information indicating the fact that a door is open transmitted from the door which should not be open if the user is removing the jams according to the predetermined order of jam removal guidance.  For example, when the fixing device door 50 is opened during the execution of the sheet feeder jam removal guidance display step (step S2), the controller 5 determines information indicating that the fixing device door 50 is open received from the open/close sensor 51 as an interrupt request.), and 
wherein, in a case that the print medium is not removed within the predetermined time period after the screen has been displayed, the second malfunction diagnosis process is not executed and the first malfunction diagnosis process is executed (See Yamada, Col. 7 lines 23-33, At step S6, the controller 5 executes a jam removal operation completion check step to check whether the jam which occurred at the fixing device 7 has been removed.  When the jam which occurred at the fixing device 7 has not been removed yet (the answer at step S6 is NO), the controller 5 executes a fixing device jam removal guidance display step to display pieces of guidance for removing the jam at the fixing device 7 sequentially at step S7.  Specifically, the jam removal guidance is displayed in the order shown in FIG. 9 in the jam removal guidance display region 14 of the touch panel display 10.). 
	
Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate display a screen prompting a user to  The motivation for doing so would have been to provide an image forming apparatus, an MFP (Multi-Function Peripheral), and a method of displaying jam removal guidance, in which display guidance in accordance with the state of the apparatus is displayed after the execution of a jam removal operation even when the user (operator) has not performed the operation according to displayed guidance (See Yamada, Col. 2 lines 17-24).  Therefore, it would have been obvious to combine Yasukawa and Yamada to obtain the invention as specified in claim 17.


	Referring to Claim 18, the combination of Yasukawa in view of Yamada teaches the image forming apparatus according to claim 1 (See Yasukawa, Fig.1, Image Forming Apparatus 1).
Yasukawa fails to explicitly teach wherein the malfunction diagnosis process includes at least a first malfunction diagnosis process that is able to be executed in a state where a print medium remains in the image forming apparatus and a second malfunction diagnosis process that is not able to be executed in a state where the print medium remains in the image forming apparatus, and 


However, Yamada teaches wherein the malfunction diagnosis process includes at least a first malfunction diagnosis process that is able to be executed in a state where a print medium remains in the image forming apparatus (See Yamada, Col. 6 lines 57-64, When the jam which occurred at the sheet feeder 6 has not been removed yet (the answer at step S2 is NO), the controller 5 executes a sheet feeder jam removal guidance display step to display pieces of guidance for removing the jam at the sheet feeder 6 sequentially at step S3.  Specifically, the jam removal guidance is displayed in the order shown in FIG. 7 in the jam removal guidance display region 14 of the touch panel display 10.) and a second malfunction diagnosis process that is not able to be executed in a state where the print medium remains in the image forming apparatus (See Yamada, Interrupt Process, Col. 8 lines 1-11, An interrupt request occurs when the user does not remove the jams according to the predetermined order of jam removal guidance.  Specifically, it may be information indicating the fact that a door is open transmitted from the door which should not be open if the user is removing the jams according to the predetermined order of jam removal guidance.  For example, when the fixing device door 50 is opened during the execution of the sheet feeder jam removal guidance display step (step S2), the controller 5 determines information indicating that the fixing device door 50 is open received from the open/close sensor 51 as an interrupt request.), and 
wherein in a case that it is determined, based on the details of the abnormality, it is not necessary to remove the print medium remaining in the image forming apparatus in order to specify the malfunctioning part, the first malfunction diagnosis process is executed and a result of the first malfunction diagnosis process is notified (See Yamada, Col. 7 lines 4-14, At step S4, the controller 5 executes a jam removal operation completion check step to check whether the jam which occurred at the relaying device 9 has been removed.  When the jam which occurred at the relaying device 9 has not been removed yet (the answer at step S4 is NO), the controller 5 executes a relaying device jam removal guidance display step to display pieces of guidance for removing the jam at the relaying device 9 sequentially at step S5.  Specifically, the jam removal guidance is displayed in the order shown in FIG. 8 in the jam removal guidance display region 14 of the touch panel display 10.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the malfunction diagnosis process includes at least a first malfunction diagnosis process that is able to be executed in a state where a print medium remains in the image forming apparatus and a second malfunction diagnosis process that is not able to be executed in a state where the print medium remains in the image forming apparatus, and wherein in a case that it is determined, based on the details of the abnormality, it is not necessary to (See Yamada, Col. 2 lines 17-24).  Therefore, it would have been obvious to combine Yasukawa and Yamada to obtain the invention as specified in claim 18.

	Referring to Claim 19, the combination of Yasukawa in view of Yamada teaches the image forming apparatus according to claim 1 (See Yasukawa, Fig.1, Image Forming Apparatus 1).

Yasukawa fails to explicitly teach wherein the malfunction diagnosis process includes at least a first malfunction diagnosis process that is able to be executed in a state where a print medium remains in the image forming apparatus and a second malfunction diagnosis process that is not able to be executed in a state where the print medium remains in the image forming apparatus, and 
wherein in a case that the print medium remaining in the image forming apparatus has been removed within the predetermined time period after the screen has 

However, Yamada teaches wherein the malfunction diagnosis process includes at least a first malfunction diagnosis process that is able to be executed in a state where a print medium remains in the image forming apparatus (See Yamada, Col. 6 lines 57-64, When the jam which occurred at the sheet feeder 6 has not been removed yet (the answer at step S2 is NO), the controller 5 executes a sheet feeder jam removal guidance display step to display pieces of guidance for removing the jam at the sheet feeder 6 sequentially at step S3.  Specifically, the jam removal guidance is displayed in the order shown in FIG. 7 in the jam removal guidance display region 14 of the touch panel display 10.) and a second malfunction diagnosis process that is not able to be executed in a state where the print medium remains in the image forming apparatus (See Yamada, Interrupt Process, Col. 8 lines 1-11, An interrupt request occurs when the user does not remove the jams according to the predetermined order of jam removal guidance.  Specifically, it may be information indicating the fact that a door is open transmitted from the door which should not be open if the user is removing the jams according to the predetermined order of jam removal guidance.  For example, when the fixing device door 50 is opened during the execution of the sheet feeder jam removal guidance display step (step S2), the controller 5 determines information indicating that the fixing device door 50 is open received from the open/close sensor 51 as an interrupt request.), and 
(See Yamada, Col. 6 lines 42-51, At the predetermined jam removal guidance display step, a first page of the predetermined jam removal guidance (a page corresponding to S101 shown in FIG. 6 in the present embodiment) is displayed in the jam removal guidance display region 14 of the touch panel display 10.  Subsequently, the process enters a process loop L1 in which process steps from step S2 to step S11 are executed until a request for an interrupt is made (a condition for exiting the process loop L1) or until all jams which have occurred are removed (until the 
answer at step S10 is YES).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the malfunction diagnosis process includes at least a first malfunction diagnosis process that is able to be executed in a state where a print medium remains in the image forming apparatus and a second malfunction diagnosis process that is not able to be executed in a state where the print medium remains in the image forming apparatus, and wherein in a case that the print medium remaining in the image forming apparatus has been removed within the predetermined time period after the screen has been displayed, the first malfunction diagnosis process and the second malfunction diagnosis process are executed. The motivation for doing so would have been to provide an image forming (See Yamada, Col. 2 lines 17-24).  Therefore, it would have been obvious to combine Yasukawa and Yamada to obtain the invention as specified in claim 19.

	Referring to Claim 20, the combination of Yasukawa in view of Yamada teaches the image forming apparatus according to claim 1 (See Yasukawa, Fig.1, Image Forming Apparatus 1), wherein the controller is further configured to:
stop the operation of the image forming apparatus in accordance with having detected the abnormality in the image forming apparatus (See Yasukawa, Fig. 6, Measurement Section 162, Sect. [0175], [0298], the measurement section 162 judges that jamming has occurred and stops the drive section for sheet conveyance.  This stopping operation also has meaning of preventing mechanical breakage due to abnormal printing or crushing of printing sheets themselves…When it is concluded that jamming has occurred, the drive signal generation sections 152, 154, and 156 inside the drive signal generation section 150 stop the drive mechanism section 90 by stopping the operations of the stepping motors 112, the solenoids 122, and the clutches 132, thereby stopping sheet conveyance (S608).).

Referring to Claim 21, the combination of Yasukawa in view of Yamada teaches the image forming apparatus according to claim 1 (See Yasukawa, Fig.1, Image Forming Apparatus 1), wherein the controller is further configured to:
store a diagnosis target for specifying the malfunctioning part in association with a diagnostic item corresponding to the diagnosis target (See Yasukawa, Sect. [0226], The failure judgment section 240 has a failure state specification section 248 which, when the operation state failure judgment section 242 or the sheet passing failure judgment section 244 judges a failure or the sheet passing failure prediction section 246 predicts a failure, specifies the state of the failure with reference to information at the time of failure stored in the storage medium 23.),
specify the diagnosis target corresponding to the abnormality in accordance with having detected the abnormality (See Yasukawa, Sect. [0227], The control section 250 has a diagnosis-target-block determination section 252, a first switch section (SW1) 254, and a second switch section (SW2) 256.  The diagnosis-target-block determination section 252 determines a diagnosis target block in which a failure point is to be specified and processing order with using the results of failure diagnosis by the sheet passing failure judgment section 244 that uses signals from the sheet passing time detection section 160.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl V. Dottin whose telephone number is (571)270-54715471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677